ALLOWABILITY NOTICE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims / Amendments
	This office action is in response to applicant’s amendment filed 04/22/2021. 
Claims 1, 3-6, 8-14 are presently pending with claims 3, 9, 11 being withdrawn (claims 1, 11 are independent claims). 
Election/Restrictions
Applicant’s election without traverse of Group I (apparatus), Species 1, claims 1-2, 4-8, 10 in the reply filed on 12/19/2019 was earlier acknowledged.
Claim Objections
The objections are withdrawn in view of claim amendments.
Specification
The objection is withdrawn in view of claim amendments and applicant’s remarks.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Charles Stein on 06/11/2021 (vide email dated 06/11/2021, attached herewith) and on 06/14/2021.


1. (Currently Amended)    A plasma processing apparatus comprising:
a processing container having a ceiling plate and a cylindrical wall, the cylindrical wall comprising an inner wall surface and an outer wall surface;
a plurality of gas supply nozzles which are provided on the inner surface of the processing container and supply process gas toward an inside of the processing container in a radial direction, wherein each of the plurality of gas supply nozzles protrudes toward the inside of the processing container;
N microwave introducing radiators disposed in a circumferential direction of the ceiling plate of the processing container so as to introduce microwaves for generating plasma into the processing container, wherein N > 2;
N microwave transmitting windows window 
M sensors embedded in the cylindrical wall of the processing container so as to monitor at least any one of electron density Ne and electron temperature Te of the plasma generated in the processing container, wherein M is greater than N, and M equals to a multiple of N, the M sensors protruding towards the inside of the processing container,
wherein the M sensors and the plurality of gas supply nozzles are provided at a same height and protrude in a horizontal direction, the M sensors and the plurality of gas supply nozzles being circumferentially spaced apart from each other, and
wherein the M sensors are disposed at positions symmetrical with respect to a central axis of the chamber.


Claim 6 – CANCELLED.

Claim 9 – CANCELLED.

Claim 11 – CANCELLED.

12.    (Currently Amended) The plasma processing apparatus according to claim 1, wherein each of the N microwave transmitting windows 

13.    {Currently Amended)    The plasma processing apparatus of claim 12, further comprising:
another microwave introducing radiator disposed at a center of the ceiling plate of the processing container so as to introduce microwaves; and
another microwave transmitting window 

windows 

Election/Restrictions
Claims 1, 4-5, 8, 10, 12-14 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claim 3, directed to non-elected species, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104. 
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between species as set forth in the Office action mailed on 12/02/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Allowable Subject Matter
Claims 1, 3-5, 8, 10, 12-14 allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 - Closest prior art of record (viz. Fujino, Kraus, Matsumoto, Tamari, Mahoney) whether alone or in any reasonable combination fails to teach or fairly suggest specific claim limitations " M sensors embedded in the cylindrical wall of the processing container so as to monitor at least any one of electron density Ne and electron temperature Te of the plasma generated in the processing container, wherein M is greater than N, and M equals to a multiple of N, the M sensors protruding towards the inside of the processing container,
wherein the M sensors and the plurality of gas supply nozzles are provided at a same height and protrude in a horizontal direction, the M sensors and the plurality of gas supply nozzles being circumferentially spaced apart from each other”, in the context of other limitations of the claim. Applicant’s remarks (pages 8-10) dated 04/22/2021 are also relevant.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Nagatsu (US 2007/0212254) teach a plasma apparatus comprising a probe 8 and a gas inlet 2 provided at same height, but do not disclose other limitations of the claim, e.g. the M sensors and the plurality of gas supply nozzles being circumferentially spaced apart from each other (Fig. 2 and 0033).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAKESH KUMAR DHINGRA whose telephone number is (571)272-5959.  The examiner can normally be reached on Mon,Wed,Thur: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571-272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.